IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


PAUL A. ROSENBAUM, JEFFREY P.              )
BEATY, and ARTHUR L. WILMES,               )
                                           )
                       Plaintiffs,         )
                                           )
              v.                           )   C.A. No. 2021-0728-JRS
                                           )
CYTODYN INC., SCOTT A. KELLY,              )
NADER Z. POURHASSAN, JORDAN G.             )
NAYDENOV, ALAN P. TIMMINS,                 )
SAMIR R. PATEL, and GORDON A.              )
GARDINER,                                  )
                                           )
                       Defendants.         )


                        MEMORANDUM OPINION

                       Date Submitted: October 8, 2021
                       Date Decided: October 13, 2021


Lisa Zwally Brown, Esquire of Greenberg Traurig, LLP, Wilmington, Delaware;
Hal S. Shaftel, Esquire and Sarah E. Atlas, Esquire of Greenberg Traurig, LLP,
New York, New York; and Brendan Quigley, Esquire and Brian Kerr, Esquire of
Baker Botts LLP, New York, New York, Attorneys for Plaintiffs.

Kevin R. Shannon, Esquire, Jonathan A. Choa, Esquire, Christopher N. Kelly,
Esquire and Daniel M. Rusk, IV, Esquire of Potter Anderson & Corroon LLP,
Wilmington, Delaware and Andrew W. Stern, Esquire, Isaac S. Greaney, Esquire,
Alex J. Kaplan, Esquire and Charlotte K. Newell, Esquire of Sidley Austin LLP,
New York, New York, Attorneys for Defendants.




SLIGHTS, Vice Chancellor
      On October 28, 2021, the stockholders of Defendant, CytoDyn Inc.

(“CytoDyn” or the “Company”), will hold their annual meeting (the “Annual

Meeting”). At that meeting, among other things, the stockholders will elect the latest

iteration of CytoDyn’s board of directors (the “Board”). CytoDyn’s bylaws require

stockholders to provide advance notice of matters they wish to place on the agenda

for the Annual Meeting, including their intent to nominate candidates for election to

the Board.

      The plaintiffs in this action lead a group of dissident CytoDyn stockholders

who have proposed a slate of candidates for election to the Board. They allege they

provided advance notice of their nominations in compliance with CytoDyn’s bylaws

(the “Nomination Notice”). CytoDyn’s incumbent Board disagrees and has rejected

the Nomination Notice. Having done so, they now refuse to place Plaintiffs’

proposed slate of nominees on the ballot. In response, Plaintiffs initiated this action

against the incumbent Board and the Company to secure a declaration that the

Company has wrongfully rejected the Nomination Notice and a mandatory

injunction compelling the Company to allow Plaintiffs’ nominees to stand for

election.




                                          1
         The Court granted Plaintiffs’ application to expedite the litigation; the parties

have engaged in expedited discovery; and the matter has been submitted for decision

following a trial on a “paper record.” As explained below, my verdict is for

Defendants.

         In a twist that suggests the law in this area may not be as settled as one would

think, particularly given the density of our jurisprudence in the “advance notice

bylaw” space, the parties have offered two very different perspectives of the standard

of review by which I should review the evidence and ultimately adjudicate the

dispute. Plaintiffs maintain the evidence presents a classic scenario that triggers

“Blasius review,” invoking Chancellor Allen’s seminal decision to argue that the

Court should subject Defendants’ conduct to enhanced scrutiny since the incumbent

Board has “act[ed] for the primary purpose of preventing the effectiveness of a

shareholder vote.”1 In doing so, Plaintiffs say, the Court should require Defendants

to prove a “compelling justification for [their] action[s].”2

         Defendants, on the other hand, argue this case implicates nothing more than a

straightforward “contractual analysis,” arguing that since the bylaws represent a

contract between the Company and its stockholders, and the evidence clearly reveals




1
    Blasius Indus., Inc. v. Atlas Corp., 564 A.2d 651, 660 (Del. Ch. 1988).
2
    Id. at 661.

                                               2
that Plaintiffs did not comply with the advance notice bylaw, Plaintiffs cannot

achieve the remedy they seek because they have not performed the contract they

seek to enforce. In this regard, they invoke our Supreme Court’s recent decision in

BlackRock Credit Allocation Income Trust v. Saba Capital Master Fund, Ltd., where

the Court made clear that “advance notice bylaws are commonplace and are

interpreted using contractual principles.”3   The Court went on to explain that

Delaware law will protect shareholders “in instances where there is manipulative

conduct or where the electoral machinery is applied inequitably,” but it ultimately

declined to apply heightened scrutiny upon concluding the evidence did not support

a finding that the incumbent board had engaged in “manipulative conduct.”4

         Having carefully considered the parties’ arguments, I am satisfied that

enhanced scrutiny under Blasius is not justified here.        As explained below,

CytoDyn’s advance notice bylaw had been in place for years before Plaintiffs

submitted their Nomination Notice. No one disputes that the bylaw was adopted on

the proverbial “clear day.” And Plaintiffs were well aware of, and understood, the

advance notice bylaw; indeed, the evidence reveals they parsed it carefully before

submitting their Nomination Notice.



3
 BlackRock Credit Allocation Income Tr. v. Saba Cap. Master Fund, Ltd., 224 A.3d 964,
980 (Del. 2020) (internal quotation marks omitted).
4
    Id. at 981.

                                         3
      Where Plaintiffs ultimately went wrong here is by playing fast and loose in

their responses to key inquiries embedded in the advance notice bylaw, and then

submitting their Nomination Notice on the eve of the deadline, leaving no time to

fix the deficient disclosures when the incumbent Board exposed the problem. While

the incumbent Board was not as responsive as it perhaps should have been, and was

operating under the structural conflicts that confront any incumbent board charged

with enforcing an advance notice bylaw in the face of a notice that stockholders

intend to propose a dissident slate for election to the board, the evidence presented

at trial does not support a finding that this incumbent Board engaged in manipulative

conduct in its dealings with Plaintiffs.

      Applying the unambiguous terms of the advance notice bylaw, it is clear

Plaintiffs’ Nomination Notice fell short of what was required.         In particular,

Plaintiffs were obliged to disclose who was “supporting” their efforts and

information regarding potential conflicts. Rather than offer specific information, or

even general information, regarding their supporters, Plaintiffs chose to disclose

nothing. They also failed to provide information regarding an obvious conflict

involving a nominator and a nominee.           These omissions, in turn, left their

Nomination Notice fatally incomplete.          And, since it was incomplete when

submitted on the eve of the deadline, the Nomination Notice did not provide “Timely

Notice” as defined and required by the advance notice bylaw. After so concluding,

                                           4
the incumbent Board was justified in rejecting the Nomination Notice. Under these

circumstances, neither the bylaws nor equity justify the extraordinary remedy

Plaintiffs seek here. Their request for declaratory and mandatory injunctive relief,

therefore, must be denied.

                                    I. BACKGROUND

         The following facts were proven by a preponderance of the trial evidence.5

      A. The Parties

         Plaintiffs, Paul A. Rosenbaum, Jeffrey P. Beaty and Arthur L. Wilmes, are

individual stockholders of CytoDyn who, as of June 30, 2021, the date on which

Plaintiffs submitted their Nomination Notice to CytoDyn, collectively owned

2,278,888 shares of CytoDyn common stock.6

         The individual defendants are all members of the incumbent Board.7

In addition to serving as directors, Defendants, Scott A. Kelly and Nader Z.




5
  Joint trial exhibits are cited as “JX #.” Depositions taken for trial and submitted to the
Court are cited as “[Witness Name] Dep. [Page:Line].” For ease of reference, individuals
are identified by their surnames without regard to formal titles, such as “Dr.” No disrespect
is intended.
6
    Pls.’ Verified Compl. for Declaratory Relief (D.I. 1) (“Compl.”) ¶ 6.
7
    Compl. ¶ 9.

                                               5
Pourhassan, are both officers of CytoDyn, holding the positions of Chief Medical

Officer and Chief Executive Officer, respectively.8

           Defendant, CytoDyn, is a pharmaceutical firm with its principal place of

business in Vancouver, Washington.9 CytoDyn is in the process of developing and

commercializing a new drug, Leronlimab, a monoclonal antibody intended as a

treatment for COVID-19, HIV and cancer.10 The drug is still in development and

has yet to receive regulatory approval.11

      B. The CytoDyn Bylaws

           CytoDyn was initially formed as a Colorado corporation but was

reincorporated in Delaware in 2015.12 The reincorporation was effected by the

merger of the Colorado entity with and into a newly formed, wholly owned Delaware

subsidiary, leaving CytoDyn as the surviving entity.13 As part of the reincorporation

process, the Company adopted a new certificate of incorporation and new bylaws,




8
    Id.
9
    Compl. ¶¶ 2, 8.
10
     Compl. ¶¶ 2, 8, 15.
11
  Compl. ¶¶ 8, 15; Defs.’ Answer and Defenses to Verified Compl. ¶ 8; Defs.’ Opening
Pre-Trial Br. (“DOB”) (D.I. 42) at 3; JX093.0001; JX266.0002.
12
     JX004.0002.
13
     Id.

                                            6
which, along with the reincorporation and terms of the merger, were approved by

CytoDyn’s stockholders at the Company’s 2015 Annual Meeting.14

           As described in the Form 8-K filed by CytoDyn on November 19, 2018,

CytoDyn engaged in a holding company reorganization under Section 251(g) of the

Delaware General Corporation Law (“DGCL”) in 2018.15                      To effect the

reorganization, the Company needed to adopt amended and restated bylaws.16

Accordingly, CytoDyn adopted the Amended and Restated By-Laws of

CytoDyn Inc. on November 16, 2018 (the “Bylaws”).                     As required under

Section 251(g) of the DGCL, the substance of the Bylaws was identical to the bylaws




14
     Id.
15
   CytoDyn Inc., Current Report (Form 8-K), at 2, 7 (Nov. 19, 2018). While neither party
disputes that the Bylaws were properly adopted years before the Nomination Notice was
submitted, neither party cited to evidence that supported this assumption. In their opening
brief, Defendants cite to JX004 (Form 8-K for CytoDyn filed on September 1, 2015) to
support the fact that CytoDyn adopted new governing documents in connection with its
reincorporation from Colorado to Delaware. Yet, to support the statement that CytoDyn
properly adopted the amended and restated bylaws on November 16, 2018, Defendants cite
only to JX239, which is a copy of the actual bylaws. Accordingly, I turned to the Form 8-
K filed by CytoDyn on November 19, 2018, to confirm that the current bylaws were
properly adopted, even though the filing was not submitted as an exhibit. CytoDyn was
required by law to file the Form 8-K disclosing the adoption of the Bylaws, and so it is
properly subject to judicial notice for the limited purpose of confirming that the current
bylaws were adopted as disclosed. See, e.g., In re Tyson Foods, Inc. Consol. S’holder
Litig., 919 A.2d 563, 584 (Del. Ch. 2007) (holding that the court may take judicial notice
of public documents such as SEC filings that are required by law to be filed); accord Wal-
Mart Stores, Inc. v. AIG Life Ins. Co., 860 A.2d 312, 320 n.28 (Del. 2004) (same).
16
     CytoDyn Inc., Current Report (Form 8-K), at 7 (Nov. 19, 2018).

                                             7
adopted by CytoDyn’s stockholders in 2015.17 The Bylaws remain in force today

and include the advance notice bylaw at issue here.18

           The advance notice bylaw, Article I, Section 2 of the Bylaws, is entitled

“Notice of Stockholder Business and Nominations” (the “Advance Notice

Bylaw”).19 It provides, in relevant part, that “[n]ominations of persons for election

to the Board of Directors and the proposal of other business to be considered by the

stockholders may be brought before an Annual Meeting only”: (i) pursuant to

CytoDyn’s notice of a meeting, (ii) by or at the direction of the Board or (iii) by a

qualifying stockholder.20 It then clarifies that, for nominations by stockholders, such

nominations may be made “by any stockholder of [CytoDyn] who was a stockholder

of record at the time of giving of notice provided for in this [Bylaw], who is entitled

to vote at the meeting, and who complies with the notice procedures set forth in this

[Bylaw] as to such nomination or business.”21




17
     Id.
18
     DOB at 6.
19
     JX017.0001 (Bylaws Art. I § 2).
20
     JX017.0001 (Bylaws Art. I § 2(a)(1)).
21
  Id. The parties do not dispute that Plaintiffs were stockholders of record at the time the
Nomination Notice was submitted and that Plaintiffs are entitled to vote at the upcoming
annual stockholder meeting. As previewed, this dispute centers around whether Plaintiffs
complied with the requisite notice procedures.

                                             8
           Section 2(a)(2) of the Advance Notice Bylaw provides that for a stockholder’s

nomination to be deemed proper,

           the stockholder must (i) have given Timely Notice (as defined below)
           thereof in writing to the Secretary of the Corporation, (ii) have provided
           any updates or supplements to such notice at the times and in the forms
           required by this [Bylaw], and (iii) together with the beneficial owner(s),
           if any, on whose behalf the nomination or business proposal is made,
           have acted in accordance with the representations set forth in the
           Solicitation Statement (as defined below) required by this [Bylaw].22

           Additionally, the Advance Notice Bylaw details categories of information that

“[s]uch stockholder’s Timely Notice shall set forth.”23 According to Defendants,

four such categories are relevant here:24

           First, the Advance Notice Bylaw incorporates the disclosure requirements in

Regulation 14A of the Securities Exchange Act of 1934:25

           (A) as to each person whom the stockholder proposes to nominate for
           election or reelection as a director, all information relating to such
           person that is required to be disclosed in solicitations of proxies for

22
   See JX017.0001 (Bylaws Art. I § 2(a)(2)). To be considered a “Timely Notice,”
a stockholder’s compliant written notice must be received by CytoDyn’s secretary at
CytoDyn’s principal executive offices no later than close of business on the 90th day nor
earlier than the close of business on the 120th day prior to the one-year anniversary of the
preceding year’s Annual Meeting. While the Bylaws do provide for alternative methods
of calculating the notice deadline if no Annual Meeting was held in the preceding year,
there is no dispute that, this year, any stockholder notice of nomination was due, at the
latest, on July 2, 2021.
23
     Id.
24
     DOB at 7–11.
25
  Regulation 14A sets forth the rules relating to the solicitation of proxies, including
Rules 14A-1 to 14B-2.

                                               9
        election of directors in an election contest, or is otherwise required, in
        each case pursuant to Regulation 14A under the Exchange Act
        (including such person’s written consent to being named in the proxy
        statement as a nominee and to serving as a director if elected) provided,
        further, that the Corporation may require any proposed nominee to
        furnish such other information as the Corporation may reasonably
        require to determine the eligibility of such proposed nominee to serve
        as a director of the Corporation.26

That same information is required with respect to the “Proposing Persons” and their

solicitation:27

        (C) (i) the name and address of the stockholder giving the notice, as
        they appear on the Corporation’s books, and the names and addresses
        of the other Proposing Persons (if any) and . . . (iv) any other
        information relating to such stockholder and beneficial owner, if any,
        required to be disclosed in a proxy statement or other filings required
        to be made in connection with the solicitation of proxies for, as
        applicable, the proposal and/or for the election of directors in an
        election contest pursuant to and in accordance with Section 14(a) of the
        Exchange Act and the rules and regulations promulgated thereunder;28

        Second, in Subsection D, the Advance Notice Bylaw requires disclosure of

additional information regarding the Proposing Persons:

        (D) (i) a description of all agreements, arrangements or
        understandings by and among any of the Proposing Persons, or by and
        among any Proposing Persons and any other person (including with

26
     JX239.0001.
27
   “Proposing Persons” is defined in the Advance Notice Bylaw as “the following persons:
(i) the stockholder of record providing the notice of nominations or business proposed to
be brought before a stockholders’ meeting, and (ii) the beneficial owner(s), if different, on
whose behalf the nominations or business proposed to be brought before a stockholders’
meeting is made.” JX017.0001.
28
     JX239.0001–0002.

                                             10
         any proposed nominee(s), including any agreements, arrangements or
         understandings relating to any compensation or payments to be paid to
         any such proposed nominee(s)), pertaining to the nomination(s) or other
         business proposed to be brought before the meeting of stockholders
         (which description shall identify the name of each other person who is
         party to such an agreement, arrangement or understanding) . . . .29

         Third, Subsection D then requires that a Timely Notice disclose the:

         (ii) identification of the names and addresses of other stockholders
         (including beneficial owners) known by any of the Proposing Persons
         to support such nominations or other business proposal(s), and to the
         extent known the class and number of all shares of the Corporation’s
         capital stock owned beneficially or of record by such other
         stockholder(s) or other beneficial owner(s);30

         Fourth, “[i]n addition to the requirements set forth elsewhere,” the Advance

Notice Bylaw requires that “to be eligible to be a nominee,” one “must deliver, in

accordance with the time periods for delivery of Timely Notice . . . a completed and

signed questionnaire with respect to the background and qualification of such

proposed nominee and the background of any other person or entity on whose behalf

the nomination is being made. . . .”31




29
     JX239.0002 (emphasis added).
30
     JX239.0002.
31
   JX239.0004; accord JX061.0004 (memo from Rosenbaum outlining certain
requirements of the Advance Notice Bylaw).

                                           11
           The Advance Notice Bylaw explicitly provides that except as provided by the

Exchange Act, “only such persons who are nominated in accordance with the

provisions of this By-law shall be eligible for election . . . .”32 The consequences for

non-compliance are stated clearly:

           The Board of Directors or a designated committee thereof shall have
           the power to determine whether a nomination or any business proposed
           to be brought before the meeting was made in accordance with the
           provisions of this By-law. . . . If the Board of Directors or a designated
           committee thereof or the presiding officer, as applicable, determines
           that any stockholder proposal or nomination was not made in
           accordance with the provisions of this By-law, such proposal or
           nomination shall be disregarded and shall not be presented for action at
           the meeting.33

      C. Plaintiffs’ Proposed Slate

           Plaintiffs’ proposed director slate consists of Plaintiff, Rosenbaum, and non-

party nominees, Thomas Errico, Bruce Patterson, Melissa Yeager and Peter Staats

(collectively, “Plaintiffs’ Nominees”).34 Patterson and Beaty have ties to another

company, IncellDx, Inc. (“IncellDx”), which itself was a CytoDyn stockholder as of

the date of the Nomination Notice.35               According to Defendants, Plaintiffs


32
     JX239.0003.
33
     Id.
34
     Compl. ¶ 7.
35
   JX178.0037 (Schedule 13D submitted on behalf of Plaintiffs and other dissident
stockholders: “The shares listed as being beneficially owned by Dr. Patterson are directly
owned by IncellDx, of which Dr. Patterson is the Chief Executive Officer.”). Patterson is
the founder, Chief Executive Officer and director of IncellDx, which is a private
                                              12
intentionally failed to disclose certain information in their Nomination Notice to hide

the central role that IncellDx and its owners—among them, Plaintiff Beaty and

Nominee Patterson—are playing in support of Plaintiffs’ Nominees.36

      D. CytoDyn’s History with IncellDx

         The complicated relationship between CytoDyn and IncellDx, which certainly

colors the parties’ adversarial positions in this action, extends beyond having

potentially overlapping owners and directors.          Between October 2018 and

May 2020, Patterson served as a consultant for CytoDyn, providing assistance with

certain assay tests relating to HIV and COVID-19.37 This relationship was governed

by a consulting agreement dated October 10, 2018 (the “Consulting Agreement”).38

         More relevant here, on May 22, 2020, Patterson emailed a presentation to

Defendants Pourhassan and Kelly outlining a proposal whereby CytoDyn would

acquire IncellDx for as much as $350 million.39 The proposal contemplated that


diagnostics company incorporated in Delaware. JX175.0140; Beaty Dep. 24:4, 145:11;
JX265. Patterson and his wife collectively own approximately 33.04% of IncellDx.
JX175.0144. Beaty, like Patterson, is an IncellDx director and stockholder. Beaty Dep.
24:18–25:1. Beaty is the owner of roughly 2.3% of IncellDx’s common stock.
Beaty Dep. 26:17–19.
36
  DOB at 2. As discussed below, Defendants maintain that IncellDx is not aligned with
the long-term interests of CytoDyn and its stockholders.
37
     JX014.
38
     JX014; JX023.0001.
39
  JX025.0003–0017; Beaty Dep. 73:23–74:3. According to the proposal, notwithstanding
IncellDx’s relatively steep asking price, IncellDx’s annual revenue in 2019 was only
                                          13
CytoDyn would employ Patterson if the transaction was consummated.40 Once

received, Kelly promptly forwarded the proposal for action by the entire Board.41

That same day, Patterson resigned from his consultant position and expressed

excitement regarding his future employment with CytoDyn.42 After consideration

by the Board, CytoDyn did not accept the proposal.43

         Less than two months after resigning as a consultant for CytoDyn, Patterson

filed an application with the United States Patent and Trademark Office on behalf of

IncellDx to patent methods for treating certain infections using means similar to

CytoDyn’s drug, Leronlimab.44           CytoDyn subsequently (and successfully)

challenged the move by filing a third-party submission to the United States Patent

Office to block IncellDx’s patent application.45 According to Defendants, this patent




$4 million. JX025.0010; JX207.0010. I note that the parties dispute who, as among
CytoDyn and IncellDx, made the first overture. Because I am satisfied the answer to that
question ultimately does not matter, I decline to resolve that dispute here.
40
     JX025.0013.
41
     JX025.0001.
42
     JX024.0002.
43
     Beaty Dep. 83:17–20.
44
     JX028.0001; JX250.
45
     JX250.

                                          14
dispute was fresh in the minds of Plaintiffs when they submitted their Nomination

Notice.46

      E. Plaintiffs Prepare for a Proxy Contest

         Plaintiffs began considering a proxy campaign as early as March 2021.

On March 22, 2021, Rosenbaum, a former practicing attorney, sent a memo to

certain CytoDyn stockholders, which summarized the Bylaws pertaining to director

candidate nominations and provided advice on how to comply with the

requirements.47 Rosenbaum wrote:

         It is crucial to strictly follow all of these procedures because if it is
         determined by the Board “or a designated committee thereof or the
         presiding officer,” that “any stockholder proposal or nomination was
         not made in accordance with the provisions of this By-law, such
         proposal or nomination shall be disregarded and shall not be presented
         for action at the meeting.”48

         Five days later, on March 27, 2021, apparently as a reminder, Rosenbaum

forwarded an email to himself, dated November 28, 2020, that was originally sent to

CytoDyn’s Board “on behalf of CytoDyn shareholders representing over




46
     DOB 12, 18.
47
     DOB at 13; JX050.0002–0005; JX061.0001–0004; JX074.0001.
48
     JX050.0003 (citing the Bylaws); JX061.0001 (same).

                                            15
175,000,000 shares of common stock and growing.”49 In this email, among other

initiatives, the stockholders advocated for the “reestablish[ment] [of] a robust

cooperative, collaborative, and harmonious scientific and business relationship”

between CytoDyn, Patterson and IncellDx.50 The email reported that the interested

CytoDyn stockholders “believe that negotiations between the parties would be

mutually beneficial and critical to the success of CytoDyn.”51

           A few weeks later, on April 16, 2021, Wilmes sent Rosenbaum an excerpt of

the Bylaws, including the Advance Notice Bylaw, and asked, “Has the date for the

Annual Meeting been set? You are aware of the 90[-day] prior deadline for filing

nominations.”52 Rosenbaum replied, “Not yet!!! Have my eye on it.”53

              Patterson’s and IncellDx’s Role

           By the start of the following month, preparations for the Plaintiffs’ proxy

contest were well underway, including the hiring of lawyers, a proxy solicitation




49
  JX052.0001. See Beaty Dep. 116:22–23. The stockholder who originally sent this email
ultimately provided financial support for the Rosenbaum-led proxy contest. He is also an
IncellDx shareholder. See Patterson Dep. 194:24–195:5.
50
     Id.
51
     JX052.0002.
52
     JX058.0001.
53
     Id.

                                            16
firm and a public relations firm to support Plaintiffs’ efforts.54 Following a May 6,

2021 meeting of dissident stockholders, including Dr. Patterson and “35 very large

stockholders of [CytoDyn],” a non-party CytoDyn stockholder wrote in an email that

the stockholder group believed “the lack of management experience” was hurting

CytoDyn’s effort to obtain FDA approval for Leronlimab.55 The email stated that

the group planned to replace certain executive members of the Board by means of a

proxy vote at the upcoming Annual Meeting.56 According to the email, Patterson

and ex-CEO of eBay, Devon Williams, would be nominated and, once in place,

“Patterson [] said he would consider merging IncellDx with [CytoDyn] to help give

[CytoDyn] immediate creditably [sic] and the resources to get the drug approved.”57



54
     JX251; JX252; Rosenbaum Dep. 47:11–14.
55
   JX076.0001. I note that Plaintiffs went to great lengths in their briefs to justify the
bona fides of their proxy contest. For instance, they remind the Court that just last year
Vice Chancellor Fioravanti “rebuked Pourhassan, Kelly and other Board members” for
demonstrating “unmitigated greed” in granting themselves “improper stock grants.”
Pls.’ Opening Br. in Advance of Final Hr’g on the Merits (“POB”) (D.I. 41) at 3. They
also question a governance structure where Pourhassan, as Board member, is meant to
answer to the Chairman of the Board, Kelly, while Kelly, as Chief Medical Officer, is
meant to answer to Pourhassan as Chief Executive Officer. POB at 9 (citing Kelly Dep.
9:2–17; Pourhassan Dep. 19:23–20:10). While these are troubling facts, they are, as
explained below, ultimately irrelevant to the issues presented here. CytoDyn has an
Advance Notice Bylaw. Plaintiffs failed to comply with that bylaw in the submission of
their Nomination Notice. And the deficiencies were significant. Accordingly, the
incumbent Board properly rejected the defective notice.
56
     JX076.0001.
57
     Id.

                                           17
The email went on to solicit donations to pay for legal fees and advertising to support

the effort, with funds to be held by “CCTV.”58 CCTV was likely a reference to

CCTV Proxy Group, LLC (short for “CytoDyn Committee To Victory”), a limited

liability company formed by Rosenbaum to fund the proxy contest.59 Rosenbaum

maintained handwritten notes of the names of the donors to CCTV, their incremental

donation amounts and the total donation tallies as of various dates.60

           Throughout May 2021, Rosenbaum sent multiple emails to CytoDyn

stockholders regarding the pending proxy contest.61 In a May 8 email to dissident

stockholders, Rosenbaum announced that “Dr[.] Bruce Patterson will head up the

proposed new BD for CytoDyn if were [sic] successful.”62             Four days later,

Rosenbaum sent another email announcing that the dissident stockholders had met

their minimum goal of getting “5% of the outstanding shares of the company,” but

still needed financial contributions to pay (1) a law firm for filing requirements and

legal issues, (2) a proxy firm to help win an election, and (3) a social media firm.63



58
     Id.
59
     JX095.0001–0002; see also Rosenbaum Dep. 44:16–22.
60
     JX243.
61
     JX080; JX087.
62
     JX270.0002.
63
     JX087.0001 (emphasis omitted).

                                          18
In the same email, Rosenbaum assured the stockholders that he and three other

“activist investors” would form an LLC “and take most of the responsibilities.”64

Based on the evidence, it is reasonable to infer that this LLC was, in fact, CCTV.

              Defendants’ Reactions to Plaintiffs’ Organizing Efforts

           While Plaintiffs were busy coordinating their proxy contest, the Board was

busy taking actions that Plaintiffs allege were meant deliberately to undermine

Plaintiffs’ efforts.65 The Board’s first move came on May 19, 2021, when Kelly

wrote to the other CytoDyn directors to share his view that the actions of the

dissident group justified “considering Gordon Gardiner at your earliest convenience

[to be seated as an additional] independent director.”66 In response, Patel asked for

more information on the proxy campaign and on Gardiner, to which Kelly rejoined,

“[w]e believe having another independent director at this time would be of value to

the company and for our shareholders.”67 On June 30, 2021, Gardiner’s appointment

to the Board was approved, effective the following day.68




64
     Id.
65
     POB at 25.
66
     JX096.0002.
67
     JX096.0001.
68
   JX184.0002. Plaintiffs do not directly challenge Gardiner’s appointment and seek no
relief in that regard.

                                           19
         In an attempt to stay abreast of Plaintiffs’ burgeoning proxy contest,

Defendants employed stockholder Chris Lonsford as a consultant.69 Lonsford

surreptitiously accessed emails among dissident stockholders and forwarded them to

Pourhassan, attempted to sow discord among the dissident group, wrote weekly

summaries about CCTV, and monitored Patterson’s role in the proxy campaign and

the general sentiments of the stockholders (both pro-management and dissident).70

On May 14, 2021, Lonsford updated CytoDyn’s Corporate Secretary, Arian

Colachis, that “Bruce Patterson’s agenda is to get [IncellDx] aquired [sic] and

nothing more.”71

         Rosenbaum was suspicious of Lonsford’s role as a potential ‘spy’ and

dispatched his son, Russ Rosenbaum, covertly to monitor attendance at dissident

stockholder meetings.72     In an email to his father, Rosenbaum’s son wrote:

“Of course I’ll be watching out for Chris Lonsford. Be really interesting to see if he

donates.”73




69
     JX182.0001.
70
     JX079.0001–0004; JX139; JX167; JX182; JX197; JX 267.
71
     JX089.0002.
72
  JX081.0001–0002. Rosenbaum wrote to his son “[w]hat name did you use?”
The response: “Sam Brown.” JX081.0001.
73
     JX081.0001.

                                         20
      F. Plaintiffs File Their Schedule 13D and Nomination Notice

         On May 24, 2021, Plaintiffs filed a Schedule 13D with the Securities

Exchange Commission (“SEC”).74 They sent their Nomination Notice to CytoDyn

more than a month later, on June 30, 2021.75 The Nomination Notice was received

by the Company the next day, one day before the deadline set by the Advance Notice

Bylaw.76

         The 222-page Nomination Notice provided information about the Plaintiffs,

their nominees and answers to the questionnaires that were incorporated within the

Advance Notice Bylaw.77 Relevant here, one of the questions to which Patterson

responded reads as follows:

         B1. Since June 1, 2019, have you . . . engaged in any “transaction,” or
         has any “transaction” which currently is under consideration been
         proposed, in which [CytoDyn] or any of its “subsidiaries” was or is to
         be a participant and the amount involved exceeds $120,000 and in
         which you . . . will have a direct or indirect “material” interest? . . .
         In response to this question, you should include any indirect interest
         arising from a position or relationship you have with an entity engaged
         in the transaction with the [CytoDyn] or its subsidiary . . . You should



74
     JX102; JX104.0001.
75
     JX175.
76
  Compl. ¶ 22. Under Section 2(a)(2) of the Bylaws, nomination notices were required to
be received between 90 to 120 days before the Annual Meeting, which is set to occur on
October 28 of this year. JX017.0001.
77
     JX175.0001–0222.

                                            21
           also include any direct or indirect remuneration from [CytoDyn] or any
           “subsidiary” to you . . . .78

           Patterson responded by disclosing the existence and monetary terms of the

Consulting Agreement and a license and supply agreement between CytoDyn and

IncellDx involving certain patent rights.79 According to his response, he received

approximately $90,000 from CytoDyn under the Consulting Agreement, and as of

June 24, 2021, IncellDx had purchased $4,500 worth of PA-14 and PRO 140 under

the license and supply agreement.80 Patterson, however, elected not to disclose that

IncellDx had made a proposal to CytoDyn the year before to be acquired for as

much as $350 million.81

           The questionnaire also asked about the nominees’ control over business

entities and whether there were anticipated transactions between any of those entities

and CytoDyn. Patterson’s answers are noted in bold:

           B6. Do you control, either directly or indirectly, any [such] entities?82
           X No.83



78
     JX175.0143.
79
     JX175.0144.
80
     JX175.0145
81
     JX025.0003–0017; Beaty Dep. 73:23–74:3.
82
     JX175.0146.
83
     Id.

                                              22
           B7. Can you exert significant influence, either directly or indirectly,
           over any entities, to the extent that the entity may be prevented from
           fully pursuing its own separate interests with regard to any transaction
           with [CytoDyn] and its affiliates? A relationship that meets this level
           of influence should be identified even if there are no current or
           anticipated transactions between the entity and [CytoDyn] and its
           affiliates.84
           X No.85

           F7. Are you or an “immediate family member” a partner in, or a
           “controlling” shareholder or an “executive officer” of, any entity to
           which [CytoDyn] made, or from which [CytoDyn] received, payments
           for property or services in the current or any of the past three fiscal
           years that exceed 5% of the recipient’s consolidated gross revenues for
           that year, or $200,000, whichever is greater, other than (i) payments
           arising solely from investments in the [CytoDyn]’s Securities; or
           (ii) payments under non-discretionary charitable contribution matching
           programs?86
           X Yes. CEO of IncellDx which has had business dealings with
           [CytoDyn] as described in the response to Question B1.87

           F.14 Do you have any relationship that could interfere, or be viewed by
           third parties as interfering, with your exercise of independent judgment
           in carrying out your responsibilities as a director?88
           X No.89




84
     Id.
85
     Id.
86
     JX175.0156–0157.
87
     JX175.0157.
88
     Id.
89
     Id.

                                             23
Again, Patterson did not disclose the prior IncellDx proposal or that a potential future

transaction between CytoDyn or IncellDx was being considered by IncellDx

insiders, as discussed below.

        The questionnaire then required that the Proposing Persons identify those who

support the nomination efforts. Specifically, as noted, Section 2(D)(ii) of the

Advance Notice Bylaw requires, in part:

        [I]dentification of the names and addresses of other stockholders
        (including beneficial owners) known by any of the Proposing Persons
        to support nominations or other business proposal(s), and to the extent
        known the class and number of all shares of the Corporations’ capital
        stock owned beneficially or of record by such other stockholder(s) or
        other beneficial owner(s) . . . .90

        The Nomination Notice identified no such supporters. Indeed, the response

to Section 9(A) of the Advance Notice Bylaw appears to have been intended to take

the Board off the scent of any behind-the-scenes support:

        9. (A) A description of all agreements, arrangements or understandings
        by and among any of the Proposing Persons and any other person
        (including with any Nominee(s), including any agreements,
        arrangements or understandings relating to any compensation or
        payments to be paid to any such Nominee(s)), pertaining to the
        nominations (which description shall identify the name of each other
        person who is party to such agreement, arrangement or understanding),
        and (B) identification of the names and addresses of other stockholders
        (including beneficial owners) known by any Proposing Person to
        support such nominations, and to the extent known the class and
        number of all shares of the Corporation’s capital stock owned


90
     JX239.0002.

                                          24
           beneficially or of record by such other stockholder(s) or other beneficial
           owner(s).91
           X Except as otherwise disclosed in this Notice,92 there are no
           arrangements or understandings among any Proposing Persons or
           between any Proposing Persons and the Nominees or any other
           person or persons pertaining to the nominations.93

           Surprisingly, CCTV’s role was not identified, even in Rosenbaum’s response

to the following questions in the questionnaire:

           A8. Is there any “arrangement” or understanding between you and any
           other person or persons pursuant to which you are receiving or may
           receive any compensation (including any non-cash compensation) for
           your candidacy as a director nominee or service as a director of
           [CytoDyn]?94
           X No.95

           B6. Do you control, either directly or indirectly, any entities?96
           X No.97




91
     JX175.0010
92
     No “arrangements or understandings” are “otherwise disclosed in [the] Notice.”
93
     Id.
94
     JX175.0089.
95
     Id.
96
     JX175.0092.
97
     Id.

                                               25
      G. Defendants Reject the Nomination Notice

         On July 7, 2021, the Board met to discuss the Nomination Notice but took no

formal action.98 On July 20, 2021, having received no response from the Board,

Plaintiffs filed a preliminary proxy statement with the SEC. 99 Three days later, on

July 23, the Board met again to discuss the Nomination Notice and authorized the

transmittal of a letter to Plaintiffs rejecting the Nomination Notice (the “Deficiency

Letter”) for failure to comply with the Advance Notice Bylaw and federal securities

regulations.100

         On July 30, 2021, almost a full month after receiving the Nomination Notice,

CytoDyn sent the Deficiency Letter to Plaintiffs.101 This was the Company’s first

formal communication with Plaintiffs since receiving the Nomination Notice.102

Several deficiencies were identified, but chief among them were the failure to

disclose the prior proposal that CytoDyn acquire IncellDx, Patterson’s patent

disputes with the Company, the intent to name Patterson as CMO of CytoDyn and




98
     JX185.0001.
99
     JX193.
100
      JX196.0001.
101
      JX201.
102
      Kelly Dep. 69:6–20, 156:18–25, 157:1.

                                              26
the existence (much less the identity) of any supporters of the nominations, including

CCTV.103

         Specifically, with regard to Patterson, the Deficiency Letter explained:

         c. Question B6 asks whether Dr. Patterson controls any entities, either
         directly or indirectly. Dr. Patterson’s response is “no,” but it is clear
         that Dr. Patterson controls IncellDx as both its CEO and a significant
         stockholder (together with his wife, Dr. Patterson owns approximately
         34% of IncellDx).104

         d. Question B7 asks whether Dr. Patterson can exert significant
         influence over an entity, to the extent that such entity may be prevented
         from pursuing its own separate interests in a transaction with
         [CytoDyn]. Dr. Patterson’s response is “no,” but Dr. Patterson clearly
         exerts significant influence over IncellDx as both its CEO and a
         significant stockholder. In a potential transaction between [CytoDyn]
         and IncellDx, Dr. Patterson would be highly conflicted if he were
         serving on the [CytoDyn] board.105

         i. Dr. Patterson’s response to question F7 fails to specify that
         Dr. Patterson is a controlling stockholder of IncellDx. Together with
         his wife, Dr. Patterson owns approximately 34% of IncellDx; that
         substantial ownership stake, combined with his role as CEO and his
         relationship with IncellDx’s directors, including Mr. Beaty, leads us to
         conclude that Dr. Patterson is IncellDx’s controlling stockholder. This
         seems largely corroborated by Dr. Patterson’s beneficial ownership
         disclosure, in which he identifies himself as beneficially owning shares
         that are directly owned by IncellDx.106



103
      JX201.0004.
104
      JX201.0005.
105
      JX201.0005–0006 (emphasis in original).
106
      JX201.0006

                                            27
         j. In his response to question F14, Dr. Patterson states that he has no
         relationships that could interfere with his independent judgement in
         carrying out his duties as a director. Again, Dr. Patterson fails to state
         that he is CEO and a significant stockholder in IncellDx, a company
         that has had a working relationship with [CytoDyn] in the past and has
         expressed interest in being purchased by [CytoDyn] in the future, as
         evidence by the May 22, 2020 proposal put forth by IncellDx . . .
         wherein [CytoDyn] was to acquire IncellDx for $350 million and
         Dr. Patterson was to become an employee of [CytoDyn].107

         Moreover, Exchange Act Rule 14a-9 mandates that the Proposing
         Persons may not omit “to state any material fact necessary in order to
         make statements [in the Notice Letter] not false or misleading.” In fact,
         the Notice Letter omits multiple facts that make it incomplete, false and
         misleading. For instance, the Notice Letter fails to discuss the prior
         relationship between one of the nominees, Dr. Patterson, who is the
         CEO of IncellDx, Inc., and [CytoDyn]. The Notice Letter does not state
         that: (i) [CytoDyn]’s consulting agreement with IncellDx was
         terminated by Dr. Patterson, (ii) in May 2020, IncellDx made a private
         offer to be purchased by [CytoDyn], which [CytoDyn] rejected because
         it was not in the best interest of [CytoDyn] and its stockholders, and
         (iii) Dr. Patterson attempted to patent certain uses of [CytoDyn]’s drug
         candidate, [L]eronlimab, as his own, which was rejected by the
         U.S. Patent and Trademarks Office. These facts make Dr. Patterson
         highly conflicted with respect to [CytoDyn] and are therefore material,
         and none of these material facts have been disclosed in the Notice
         Letter.108

         With regard to CCTV, the Deficiency Letter explained:

         [T]he Notice Letter omits the material fact that Mr. Rosenbaum formed
         an entity called CCTV Proxy Group, LLC . . . CCTV is the entity
         through which the Proposing Persons will ostensibly be managing and
         funding their proxy campaign, but the Notice Letter does not disclose



107
      JX201.0006–0007.
108
      JX201.0004.

                                            28
            the existence of CCTV, nor provide any information about which
            individuals control CCTV or where CCTV receives its funding.109

      H. The Parties Correspond Regarding the Deficient Nomination Notice

            On August 11, 2021, Plaintiffs, through their legal counsel, responded to the

Deficiency Letter (the “Response Letter”).110 They claimed they had properly

disclosed the requested information relating to Patterson, and they disputed whether

IncellDx’s prior proposal to be acquired or the patent dispute between CytoDyn and

IncellDx were sufficiently material to require disclosure.111 As for CCTV, Plaintiffs

maintained that the Advance Notice Bylaw did not require the disclosure of CCTV’s

funders.112        Nevertheless, Plaintiffs included a supplemental notice with the

Response Letter containing additional information that purportedly cured any

deficiencies and demonstrated their willingness to disclose all information needed

to move forward with their nominees.113 Finally, Plaintiffs stated that if CytoDyn

did not “honor” the Nomination Notice by August 18, 2021, they would initiate legal

proceedings to compel compliance.114


109
      Id.
110
      JX211.
111
      JX211.0007.
112
      JX211.0008–0009.
113
      POB at 56.
114
      JX211.0020.

                                              29
         On August 18, 2021, CytoDyn responded via letter that the supplemental

notice included with the Response Letter had not cured the deficiencies, and then

declared that Plaintiffs did “not have the right to nominate any candidates for

election as directors at the 2021 Annual Meeting.”115

      I. Procedural History

         CytoDyn beat Plaintiffs to the litigation punch. On August 5, 2021, after

rejecting the Nomination Notice, CytoDyn filed suit in the United States District

Court for the District of Delaware against Plaintiffs and their nominees for violations

of the Securities and Exchange Act of 1934.116 Just over a week later, on August 13,

Plaintiffs filed an amended preliminary proxy in which they provided more detail

regarding Patterson’s prior acquisition proposal on behalf of IncellDx to CytoDyn,

the nature of the patent dispute between the two companies, and the existence of

CCTV and its financial backers.117 Plaintiffs filed their definitive proxy statement

on August 18.118




115
      JX216.0001.
116
      JX208.
117
      JX258.0023, JX258.0042.
118
      JX215.

                                          30
          Plaintiffs initiated this action on August 24, 2021.119 They sought expedited

scheduling, which the Court granted on September 2, 2021.120 The parties ultimately

agreed to dismiss the District Court action without prejudice, and then proceeded

with expedited discovery in this case through September 20, 2021.121 The Court

convened a trial on a paper record on October 6, 2021, and received supplemental

submissions from the parties regarding the standard of review on October 8, 2021.

The matter was deemed submitted for decision that day.

                                     II. ANALYSIS

          I begin with a brief exposition on the applicable standard of review. Upon

concluding that enhanced scrutiny under Blasius is not justified here, I then consider

the unambiguous terms of the Advance Notice Bylaw and the evidence of Plaintiffs’

non-compliance with those terms. By a preponderance of the evidence, I conclude

that Plaintiffs’ Nomination Notice was deficient and there is no basis in equity to

excuse the deficiency.122 The verdict, therefore, is for Defendants.




119
      D.I. 1.
120
      D.I. 31.
121
      JX238.0002; D.I. 23.
122
   See Schnell v. Chris-Craft Indus., Inc., 285 A.2d 437, 439 (Del. 1971) (holding that
“inequitable action does not become permissible simply because it is legally possible”).

                                            31
      A. The Applicable Injunction Standard and Standard of Review

         As noted, Plaintiffs seek both declaratory and injunctive relief.123 As for the

injunctive relief, through the briefing, it appeared the parties were disputing the

precise nature of the equitable relief Plaintiffs were seeking.124 To the extent that

question remains in dispute, it is clear Plaintiffs seek permanent, mandatory

injunctive relief. First, their prayer for remedies includes an order that would

definitively allow Plaintiffs’ Nominees to stand for election notwithstanding the

Board’s rejection of the Nomination Notice.125 This amounts to all of the injunctive

relief Plaintiffs could hope to achieve through a final judgment on the merits. That

is permanent injunctive relief.126 Second, they seek an order that would require the




123
      Compl. ¶ 42.
124
    E.g., DOB at 27 (“The relief they seek is purportedly preliminary, but their request
amounts to a mandatory, permanent injunction that would award them all relief requested
in connection with the 2021 annual meeting.”); Pls.’ Answering Br. in Supp. of Final Hr’g
on the Merits (“PAB”) (D.I. 55) at 44 (“Plaintiffs are not requesting, and have not
requested, preliminary relief.”).
125
      Compl. ¶ 42.
126
   See, e.g., Saba, 224 A.3d at 976–77 (“There is a ‘higher mandatory injunction standard
where, instead of seeking to preserve the status quo as interim relief, [plaintiffs], as a
practical matter, seek the very relief that they would hope to receive in a final decision on
the merits.’” (quoting Alpha Builders, Inc. v. Sullivan, 2004 WL 2694917, at *3 (Del. Ch.
Nov. 5, 2004)); H.F. Ahmanson & Co. v. Great W. Fin. Corp., 1997 WL 305824, at *6, 12
(Del. Ch. June 3, 1997) (outlining the burdens imposed upon the movant who seeks
permanent injunctive relief).

                                             32
Board to do that which it does not wish to do––to place the Plaintiffs’ Nominees on

the ballot for the Annual Meeting.127 That is mandatory injunctive relief.128

         Defendants argue that Plaintiffs cannot sustain their burden to prove any of

the prima facie elements for permanent injunctive relief—that the merits of their

claim are supported by the law and the preponderance of the evidence, that Plaintiffs

would suffer irreparable harm absent the injunction, and that the balance of equities

favors the award of injunctive relief.129 I need not dwell on irreparable harm or

balance of the equities because I am satisfied Plaintiffs have failed to meet their

burden to prove the merits of their claim.130

         Turning to the merits, as noted, Plaintiffs argue the Court should analyze the

Board’s rejection of their Nomination Notice under the standard laid out in Blasius,

while Defendants contend the analysis is purely contractual and that any review of




127
      Compl. ¶ 42.
128
   C&J Energy Servs., Inc. v. City of Miami Gen. Empls.’ & Sanitation Emps.’ Ret. Tr.,
107 A.3d 1049, 1053–54 (Del. 2014) (observing that “[m]andatory injunctions” are orders
of the court “requiring a party to take affirmative action,” and holding that such relief
“should only issue with the confidence of findings made after a trial or on undisputed
facts”).
129
      H.F. Ahmanson & Co., 1997 WL 305824, at *6.
130
   See N. River Ins. Co. v. Mine Safety Appliances Co., 105 A.3d 369, 384 (Del. 2014)
(observing that a permanent injunction is “an extraordinary form of relief” that requires a
showing of “actual, rather than probable success on the merits”).

                                            33
fiduciary conduct should be conducted solely under the deferential business

judgment rule.131 As explained below, I reject both approaches.

          To reiterate, in Blasius, Chancellor Allen reasoned that “[a]ction designed

principally to interfere with the effectiveness of a vote inevitably involves a conflict

between the board and a shareholder . . . .”132 To account for that conflict, when the

board acts “for the primary purpose of impeding the exercise of stockholder voting

power,” the board will “bear[] the heavy burden of demonstrating a compelling

justification for such action.”133 Over time, Blasius has been interpreted “as holding

that director conduct intended to interfere with or frustrate shareholder voting rights

is presumptively inequitable and will be invalidated, unless the directors are able to

rebut that presumption by showing a compelling justification for their actions.”134




131
   DOB at 5 (“No heightened scrutiny applies here; the business judgment rule attaches to
the Board’s decision . . . .”); see Kallick v. SandRidge Energy, Inc., 68 A.3d 242, 257
(Del. Ch. 2013) (describing the business judgment rule as “as close to non-review as our
law contemplates”); eBay Domestic Hldgs., Inc. v. Newmark, 16 A.3d 1, 40 (Del. Ch. 2010)
(“When the business judgment rule applies, the board’s business decisions ‘will not be
disturbed if they can be attributed to any rational business purpose.’” (citing Sinclair Oil
Corp. v. Levien, 280 A.2d 717, 720 (Del. 1971)).
132
      Blasius, 564 A.2d at 660.
133
      Id. at 661.
134
  Hubbard v. Hollywood Park Realty Enters., Inc., 1991 WL 3151, at *8 (Del. Ch. Jan. 14,
1991); MM Cos. v. Liquid Audio, Inc., 813 A.2d 1118, 1128 (Del. 2003) (same); Coster v.
UIP Cos., 255 A.3d 952, 962 (Del. 2021) (same).

                                            34
         Plaintiffs maintain that Blasius’s “compelling justification” standard applies

because the Board rejected their Nomination Notice and thereby seek to prevent

CytoDyn’s stockholders from exercising their franchise in the selection of their

board of directors.135 As Plaintiffs correctly observe, “when facing an electoral

contest, incumbent directors are not entitled to determine the outcome for the

stockholders.        Stockholders elect directors, not the other way around.”136

By Plaintiffs’ lights, Blasius applies as the default standard whenever a board of

directors deprives the stockholders of their right to elect directors through the

wrongful enforcement of an advance notice bylaw.137

         Plaintiffs seek to extend Blasius beyond its intended limits. “Blasius does not

apply in all cases where a board of directors has interfered with a shareholder

vote.”138 Rather, “courts will apply the exacting Blasius standard sparingly, and only

in circumstances in which self-interested or faithless fiduciaries act to deprive

stockholders of a full and fair opportunity to participate in the matter.”139 “For the



135
   Letter from Lisa Zwally Brown to the Court Regarding Standard of Review (Oct. 8,
2021) (D.I. 61) (“Brown Ltr.”), at 2.
136
      Pell v. Kill, 135 A.3d 764, 769 (Del. Ch. 2016).
137
      Brown Ltr. at 2, 5.
138
  State of Wis. Inv. Bd. v. Peerless Sys. Corp., 2000 WL 1805376, at *9 (Del. Ch. Dec. 4,
2000).
139
      In re MONY Gp. Inc. S’holder Litig., 853 A.2d 661, 674 (Del. Ch. 2004).

                                               35
Blasius standard to be invoked, the challenged action had to be ‘taken for the sole or

primary purpose of thwarting a shareholder vote.’”140

         Plaintiffs wisely have not argued that Blasius applies to the adoption of the

Advance Notice Bylaws. They were adopted years before this putative proxy contest

was conceived. And they serve an indisputably legitimate purpose.141 Nor do

Plaintiffs argue that the terms of this Advance Notice Bylaw are overtly

unreasonable. Again, this is wise given that the terms comport with bylaws our

courts have characterized as “commonplace.”142 Plaintiffs instead focus on the

Board’s application of the Advance Notice Bylaw following Plaintiffs’ allegedly

timely Nomination Notice. Even there, however, Plaintiffs cannot invoke Blasius in

the absence of evidence that the Board’s response was the product of “manipulative



140
      Kallick, 68 A.3d at 258 (citing Blasius, 564 A.2d at 662).
141
   Saba, 224 A.3d at 980 (observing that advance notice bylaws serve the laudable
purposes of “permit[ing] orderly . . . election contests” and “provid[ing] fair warning to the
corporation so that it may have sufficient time to respond to shareholder nomination”).
142
    Id. (“Bylaws, including advance notice bylaws, are ‘commonplace.’”) (quoting Gaggin
v. Vermillion, Inc., 2011 WL 2347704, at *4 (Del. Ch. June 3, 2011)); 2 Robert S. Saunders
et al., Folk on the Delaware General Corporation Law § 211.06[c], 7-24 (7th ed. 2021)
(“Courts have since noted that advance notification bylaws are commonplace.”); see also
Openwave Sys. Inc. v. Harbinger Cap. P’rs Master Fund I, Ltd., 924 A.2d 228
(Del. Ch. 2007) (upholding bylaws that require advance notice be given “not less than 20
days nor more than 90 days prior to the first anniversary of the preceding year’s annual
meeting”); Harbinger Cap. P’rs Master Fund I, Ltd. v. Nw. Corp., 2006 WL 572823
(Del. Ch. Feb. 23, 2006) (denying motion to expedite proceedings in a case challenging
advance notice bylaw that required plaintiff “to identify its slate of proposed board
candidates three months in advance of the meeting”).

                                               36
conduct.”143 Thus, contrary to Plaintiffs’ position, the Court will not draw upon

Blasius unless the evidence reveals the Board engaged in “manipulative conduct” in

responding to the Nomination Notice.144 As explained below, I do not see adequate

evidence of such conduct in this record to relieve Plaintiffs of their burden to

demonstrate compliance with terms of the Advance Notice Bylaw.

         Defendants argue that because Blasius does not apply, I must default to the

deferential business judgment rule to the extent I determine it is necessary to evaluate

the conduct of the fiduciaries involved in the decision to reject the Nomination

Notice.145 Here again, the argument stretches basic propositions of our law too far.

Any question regarding the most “sacrosanct”146 of stockholder rights—voting

power—must be viewed with an understanding of the “authority as between the


143
   Saba, 224 A.3d at 981 (reversing the trial court’s determination that an incumbent board
had “gone too far” in its efforts to thwart a dissident stockholder group’s attempt to
nominate a dissident slate of directors by imposing a requirement that the stockholder
group respond to over-broad questions, and holding that the board’s conduct should be
measured under “contractual principles”).
144
      Id. at 979–82.
145
   See Defs.’ Pre-Trial Answering Br. (“DAB”) (D.I. 56) at 20–21; Letter from Kevin R.
Shannon to the Court Regarding Standard of Review (Oct. 8, 2021) (D.I. 62), at 6.
Defendants point to MONY, 853 A.2d at 674–75 to support this argument. There, the court
observed, “courts will apply the exacting Blasius standard sparingly, and only in
circumstances in which self-interested or faithless fiduciaries act to deprive stockholders
of a full and fair opportunity to participate in the matter and to thwart what appears to be
the will of a majority of the stockholders . . . Where such circumstances are not present,
the business judgment rule will ordinarily apply . . . .” Id. (emphasis added).
146
      EMAK Worldwide, Inc. v. Kurz, 50 A.3d 429, 433 (Del. 2012).

                                            37
fiduciary and the beneficiary.”147 When it comes to the enforcement of bylaws

against stockholders, the board does not act simply as an arms-length contracting

partner; board members are fiduciaries and, in the context of an advance notice

bylaw, they are fiduciaries confronting a structural and situational conflict.148

         With these principles in mind, the Delaware Supreme Court wrote 50 years

ago in Schnell that “inequitable action does not become permissible simply because

it is legally possible.”149 It is emphatically the Court’s duty to ensure that bylaws

“afford the shareholders a fair opportunity to nominate candidates.”150 Despite the

limitations of Blasius’s reach, Delaware courts have reserved space for equity to

address the inequitable application of even validly-enacted advance notice

bylaws.151 “[T]he inquiry ultimately focuses on whether the by-law, as applied in


147
      Blasius, 564 A.2d at 658 (emphasis omitted).
148
    See Loft, Inc. v. Guth, 2 A.2d 225, 238 (Del. Ch. 1938), aff’d, 5 A.2d 503 (Del. 1939)
(“It has frequently been said by this court . . . that the directors of a corporation stand in a
fiduciary relation to the corporation and its stockholders.”); Pell, 135 A.3d at 785–86. I
acknowledge that, according to Defendants, “three of the six directors who unanimously
voted to reject the Nomination Notice are not running for re-election, and therefore had
nothing to gain by their vote.” DAB 5–6.
149
      Schnell, 285 A.2d at 439.
150
      Hubbard, 1991 WL 3151, at *11.
151
    AB Value P’rs, LP v. Kreisler Mfg. Corp., 2014 WL 7150465, at *3 (Del. Ch. Dec. 16,
2014) (“[T]hose cases enjoining advance notice bylaws are context-specific applications
of the Delaware Supreme Court’s opinion in Schnell . . . and its oft-quoted statement that
‘inequitable action does not become permissible simply because it is legally possible.’”)
(citing Schnell, 285 A.2d at 439); 1 R. Franklin Balotti & Jesse A. Finkelstein,
The Delaware Law of Corporations & Business Organizations, § 7.9, 7-35 (3d ed. 2021)
                                              38
these circumstances, has afforded the shareholders a fair opportunity to nominate

director candidates.”152 Any attempt to “utilize the corporate machinery and the

Delaware Law for the purpose of perpetuating [oneself] in office” by “obstructing

the legitimate efforts of dissident stockholders in the exercise of their rights to

undertake a proxy contest” must be denied because those are “inequitable purposes,

contrary to established principles of corporate democracy.”153

         Indeed, even though the parties vigorously dispute whether Blasius applies

here, when pressed, defense counsel readily acknowledged that overarching

equitable principles, flowing from Schnell, are very much in play.154 Thus, while

the burden may not lie with Defendants to prove a “compelling justification” for

their rejection of the Nomination Notice under Blasius, Plaintiffs may still turn to




(“The application of certain by-law provisions requiring advance notice of nominations or
business has been found to have been inequitable in specific factual circumstances.”).
152
      Hubbard, 1991 WL 3151, at *11 (emphasis supplied).
153
      Schnell, 285 A.2d at 439.
154
    Trial Tr. 72:9–15 (in response to the Court’s inquiry: “Mr. Stern: Your Honor, I think
Schnell is an overarching principle that does apply. I will not argue to the Court that the
Court shouldn’t be considering Schnell. The notion that, you know, whether the conduct
is equitable or not doesn’t matter, I know we’re in a court of equity, and I think that’s
always a guiding principle.”). See also In re Investors Bancorp, Inc., 177 A.3d 1208, 1222
(Del. 2017) (holding that fiduciary conduct is always “twice-tested, first for legal
authorization, and second by equity”) (internal quotation marks omitted).

                                            39
equity for relief by proving there are “compelling circumstances” that justify a

finding of inequitable conduct.155

      B. The Application of Contractual Principles and Schnell

         Notwithstanding their acknowledgement that Schnell applies, Defendants are

quick to remind the Court that it must strictly construe the Advance Notice Bylaw

in order to stay true to Delaware’s highly contractarian public policy.156 To be sure,

the canons of contract construction apply when construing bylaws,157 as “bylaws of

a Delaware corporation constitute part of a binding broader contract among the

directors, officers, and stockholders formed within the statutory framework of the

DGCL.”158 Defendants again point the Court to Saba for guidance as the Court




155
   AB Value P’rs, LP, 2014 WL 7150465, at *5. See also Hill v. Int’l, Inc. v. Opportunity
P’rs LP, 119 A.3d 30, 38 (Del. 2015) (noting that, given the quintessential importance of
corporate democracy, Delaware law will “resolve any doubt” as to the proper application
of bylaws “in favor of the stockholder’s electoral rights”). To be clear, if the evidence
reveals that a board has applied lawfully adopted advance notice bylaws in an inequitable
fashion, clamors of “strict compliance” and “business judgment rule deference” will not
prevent this court from exercising its equitable powers in defense of the franchise.
156
   E.g., Lyons Ins. Agency, Inc. v. Wark, 2020 WL 429114, at *4 (Del. Ch. Jan. 28, 2020)
(“Delaware is a pro-contractarian state.”) (citing Cent. Mortg. Co. v. Morgan Stanley
Mortg. Cap. Hldgs. LLC, 2012 WL 3201139, at *26 (Del. Ch. Aug. 7, 2012)).
157
    Saba, 224 A.3d at 980 (“Bylaws . . . are interpreted using contractual principles.”);
Hill Int’l Inc., 119 A.3d at 38 (“Because corporate charters and bylaws are contracts, our
rules of contract interpretation apply.”).
158
      Boilermakers Loc. 154 Ret. Fund v. Chevron Corp., 73 A.3d 934, 939 (Del. Ch. 2013).

                                            40
orients itself to undertake the contract construction exercise in this case.159 There,

the Court determined that the bylaw at issue was unambiguous and held the plaintiff

stockholders to account for their failure to comply with the letter of the bylaw.160

In doing so, the Court rejected plaintiffs’ attempt to “proffer after-the-fact reasons

for their non-compliance.”161

          Plaintiffs counter that they missed no deadlines here.162 They submitted their

Nomination Notice on time and stood ready to engage with the Board to address any

perceived shortcomings. The Board refused to engage. Instead, it intentionally

allowed the Nomination Notice to languish before hitting Plaintiffs with the

Deficiency Letter in which the Board outlined deficiencies almost too numerous to

count. This, say Plaintiffs, is all the Court needs to invoke Schnell as a basis to

override the Board’s rejection of the Nomination Notice.163 But there is more to the

evidentiary picture; Plaintiffs ignore the fundamental nature of the materially

deficient disclosures in their Nomination Notice.




159
      Saba, 224 A.3d at 977–81.
160
      Id. at 979.
161
      Id. at 980.
162
      PAB at 20–21.
163
      Id. at 10–16.

                                            41
         Before turning to the deficiencies, it is useful to explore the context in which

the Nomination Notice was submitted and then considered by the incumbent Board.

As they prepared their Nomination Notice, Plaintiffs were focused on the clear

admonition in the Advance Notice Bylaw that “[i]f the Board of Directors . . .

determines that any stockholder proposal or nomination was not made in accordance

with the provisions of this By-law, such proposal or nomination shall be disregarded

and shall not be presented for action at the meeting.”164            Plaintiffs also well

understood the deadline.165 Unlike many advance notice bylaws,166 the Advance

Notice Bylaw at issue here provided no express process by which a stockholder




164
    JX017.0003; JX061.0001 (Rosenbaum’s email to stockholders: “It is crucial to strictly
follow all of these procedures because if it determined by the Board . . . that
‘any stockholder proposal or nomination was not made in accordance with the provisions
of this By-law, such proposal or nomination shall be disregarded and shall not be presented
for action at the meeting.’”) (citing the Bylaws at JX017.0003).
165
      JX058.0001; JX061.0003–0004; JX017.0001.
166
   See, e.g., Saba, 224 A.3d at 974–78 (explaining the detailed cure process provided for
by the advance notice bylaw at issue).

                                            42
could cure a deficient notice.167 Yet Plaintiffs inexplicably elected to submit their

Nomination Notice on the eve of the deadline.168

         Had Plaintiffs submitted their Nomination Notice well in advance of the

deadline, they might have a stronger case that the Board’s prolonged silence upon

receipt of the notice was evidence of “manipulative conduct.”169 Although the

Bylaws do not explicitly provide for an iterative process by which a stockholder can

cure a deficient nomination notice, the Board certainly would have a harder time



167
    Plaintiffs argue that the Bylaws expressly endorse an iterative process following the
stockholder’s submission of the nomination notice, pointing to Sections 2(a)(2),
2(a)(2)(A), and 2(a)(3). But those provisions do not support Plaintiffs’ contention.
Section 2(a)(3) requires the stockholder to “further update and supplement such notice,
if necessary, so that the information . . . shall be true and correct.” JX017.0002.
This places an obligation on the stockholder to correct and update the information provided
in the notice as the Annual Meeting approaches; it does not impose an express duty on
CytoDyn’s Board to reach out to the stockholder to cure deficiencies. Next, Section 2(a)(2)
concerns the proper timing of a nomination notice and any supplements. It demands, in
part, that a stockholder timely provide “any updates or supplements to [their nomination]
notice at the times and in forms required by this By-law.” JX017.0001. Here again, this
language imposes obligations on the nominating stockholder, not the Board. Finally,
Section 2(a)(2)(A) provides “that the Corporation may require any proposed nominee to
furnish such other information as the Corporation may reasonably require to determine the
eligibility of such proposed nominee to serve as a director of the Corporation.” Id.
This provision allows CytoDyn’s Board to ask for additional information after the filing of
a nomination notice to assist in its determination of the eligibility of a nominee to serve as
a director, as occurred in Saba. See Saba, 224 A.3d at 969. Here, however, because
Plaintiffs failed to provide any disclosure regarding their supporters and certain material
ties to IncellDx, it cannot be argued that the Board was obliged to seek clarifying or
additional information concerning the proposed candidates, as there was no information to
clarify or augment.
168
      JX175.
169
      Saba, 224 A.3d at 981.

                                             43
justifying its silence in the face of its fiduciary duties when, upon receipt of a

deficient nomination notice, ample time remained before the arrival of the notice

deadline.170 Of course, that is not what happened here. Plaintiffs filed their

Nomination Notice just before the deadline with full understanding of the

consequences of doing so and without any assurance in the unambiguous terms of

the Advance Notice Bylaw that the Board would be required to engage with them

beyond the deadline.171 Given that Plaintiffs waited until the last minute to submit

their Nomination Notice, they were obliged to submit a compliant notice. They did

not do so.

      C. The Nomination Notice’s Failures

         The Nomination Notice was deficient in at least two key respects. First, it

did not disclose who was supporting Plaintiffs’ proxy contest. Second, it did not


170
    Cf. In re Walt Disney Co. Deriv. Litig., 906 A.2d 27, 64, 66 (Del. 2006) (defining bad
faith a few different ways, including “fiduciary conduct motivated by an actual intent to do
harm” and an “intentional dereliction of duty, a conscious disregard for one’s
responsibilities”).
171
    See Openwave Sys. Inc., 924 A.2d at 238–39 (noting that deadlines in advance notice
bylaws “function to permit orderly meetings and election contests and to provide fair
warning to the corporation so that it may have sufficient time to respond to shareholder
nominations”); Saba, 224 A.3d at 980 (“A rule that would permit election-contest
participants to ignore a clear deadline and then, without having raised any objection, proffer
after-the-fact reasons for their non-compliance with it, would create uncertainty in the
electoral setting. Encouraging such after-the-fact factual inquiries into
missed deadlines could potentially frustrate the purpose of advance notice bylaws, which
are designed and function to permit orderly meetings and election contests and to provide
fair warning to the corporation so that it may have sufficient time to respond to shareholder
nominations.”) (internal quotation marks omitted).

                                             44
disclose that Patterson might seek to facilitate a future IncellDx/CytoDyn

combination if seated on the Board. The prospect that a nominee may seek to

facilitate an insider transaction is the type of potential conflict that stockholders are

entitled to know about when voting for directors.

            CCTV and “Supporters”

         The Board rejected the Nomination Notice, in part, because it failed to

disclose the existence of CCTV, which was founded by Rosenbaum and collected

donations to support the proxy fight.172 Plaintiffs argue they were not obliged to

disclose the role of CCTV and its funders under the Advance Notice Bylaw because

“Plaintiffs’ slate of Nominees was not disclosed to the so-called ‘Gifting Persons’”

at the time they made their donations.173 The Advance Notice Bylaw requires

information regarding those known to “support” the “nominations” through

“all agreements, arrangements or understandings.”174          According to Plaintiffs,

Rosenbaum collected funds for CCTV before a candidate slate was identified,

and so, by definition, the purpose of the contributions could not be to “support” the

“nominations” because those nominations were not yet known. Thus, the argument


172
      JX201.0004.
173
   PAB at 5. Plaintiffs define “Gifting Persons” in their Amended Preliminary Proxy as
“[c]ertain stockholders of the Company” who “have gifted money to CCTV in connection
with its preliminary activities.” JX258.0023.
174
      JX017.0002.

                                           45
goes, Plaintiffs “had no basis to know if the Gifting Persons would support one or

more of their Nominees” because donors were “entirely free to support whomever

they want.”175 In other words, there were no “supporters” to disclose.

         This argument fails on several grounds. First, Plaintiffs’ explanation for the

non-disclosure is refuted by a common-sense reading of the Advance Notice

Bylaw’s language. By answering “no” to the question of whether anyone supports

the nominations, Plaintiffs essentially were advising the Company and its

stockholders that they had no support or funding for their proxy campaign. Upon

receiving this facially disingenuous response, the Board would be reasonable in

concluding that Plaintiffs were purposefully trying to hide who was behind the

scenes supporting their efforts.176 Had Plaintiffs at least paid lip service to the fact

that their proxy campaign was receiving outside support, they might have a stronger

argument that the Board should have sought clarification or more details. But

Plaintiffs said nothing, choosing instead to rest on a strained reading of the Advance




175
      PAB at 5.
176
   See Beaty Dep. 201:21–22 (discussing how IncellDx, among others, supported the
campaign by paying certain legal fees).

                                           46
Notice Bylaw and a misplaced hope that equity would ride to the rescue should the

Board call them out on the woefully deficient disclosure.177

      Second, the canon of construction resolving ambiguities in bylaws in favor of

stockholders’ rights does not save Plaintiffs’ omission.178 There is no ambiguity in

the Advance Notice Bylaw at issue. The definition of “supporter” proposed by the

Defendants is not odd or technical, but common-sense. Rather, it is the Plaintiffs’

proffered (and apparently litigation-driven) construction that would have the Court

interpret the Bylaw in a way that stretches credulity.179

      Third, the evidence reveals that at least some of the nominees were known to

supporters of the proxy contest before they contributed and before the Nomination

Notice was sent to the Board.              An email from CytoDyn stockholder,


177
   See JX061.0002–0003 (revealing that Rosenbaum was focused on the need to disclose
“agreements, arrangements, or understandings, by and among any Proposing Person and
any other person ‘pertaining to the nomination’” (emphasis in original)).
178
    E.g., 2 Robert S. Saunders et al., Folk on the Delaware General Corporation Law
§ 211.06, 7-25 (7th ed. 2021) (“To the extent there is any ambiguity in an advance
notification bylaw, courts resolve the ambiguity in favor of the stockholders’ electoral
rights.”); Openwave Sys. Inc., 924 A.2d at 239 (“If the language is found to be ambiguous,
doubt is resolved in favor of the stockholders’ electoral rights.”).
179
   I say “litigation driven” because Plaintiffs themselves seem to understand that funding
a proxy contest is tantamount to “supporting” that proxy contest. See, e.g., Staats
Dep. 81:3–9 (Q: “As far as you are aware, members of the 13D group and the Gifting
Persons support the proxy fight?” . . . A: “That’s correct.”); Errico Dep. 112:13–14
(“support to me meant contribute funds”); Rosenbaum Dep. 184:13–85:7 (Q: “When you
submitted the nomination notice . . . did you have an understanding at that time whether
[Caracciolo and Pestell] supported your proxy campaign?” A: “I am assuming yes.
Why wouldn’t they?” . . . Q: “And they gifted money to support the campaign?” A: “Yes.”).

                                           47
Glenn Eisenberg, dated May 7, 2021, explained the plan to wage a proxy contest and

replace certain members of management with “Dr. Bruce Patterson and

Devon Williams.”180 An email from Rosenbaum to a large shareholder proclaimed,

“Dr[.] Bruce Patterson will head up our slate.”181 While it may be that not all of the

nominees were known by all of the dissident stockholder group or the Gifting

Persons, even under Plaintiffs’ strained construction, the evidence reveals that some

“supporters” were, in fact, supporting specific nominees. This information was in

hand when Plaintiffs submitted their Nomination Notice, yet they deliberately chose

not to disclose it.182

         Finally, endorsing Plaintiffs’ proffered construction would foment bad policy.

As stated above, advance notice bylaws are commonplace, and provisions asking

stockholders to disclose supporters are equally ubiquitous.183 If a nominating


180
      JX076.0001. Eisenberg was later disclosed to be a Gifting Person. JX235.0003.
181
      JX270.0001 (emphasis omitted).
182
      See JX270.0002; JX087.0001; JX243; Rosenbaum Dep. 44:16–22.
183
    E.g., Moderna, Inc., Registration Statement (Form S-1) (Oct. 9, 2018); Intellia
Therapeutics, Inc., Quarterly Report (Form 10-Q) (May 7, 2020); Citrix Sys., Inc.,
Annual Report (Form 10-K) (Feb. 14, 2020); Caladrius Biosciences, Inc., Current Report
(Form 8-K) (Sept. 21, 2017); Health Catalyst, Inc., Registration Statement (Form S-1)
(July 12, 2019); Jetblue Airways Corp., Proxy Statement (Form Def 14A) (Apr. 3, 2020);
see also Lawrence A. Hamermesh, Director Nominations, 29 Del. J. Corp. L. 117, 141–42
(2014) (“Advance notice bylaws also frequently contain an informational component . . .
In their ‘early’ form (through the 1980s, at least), advance notice bylaws required
submission of the information that would be required under the federal proxy rules to be
included . . . [A]dvance notice bylaws have come to require a submission of a number of
additional informational matters, and even substantive representations and agreements,
                                            48
stockholder did not have to disclose her supporters so long as the exact nominees

were not known at the time funds to finance the proxy contest were solicited, then

such bylaw provisions would be rendered useless. To avoid disclosure, stockholders

would enlist supporters but deliberately delay naming their formal slate until just

before they submitted their nomination notice. Delaware law counsels against

constructions that would facilitate such perverse incentives.184

         Plaintiffs were obliged to identify their supporters.185         This was vitally

important information; the Board was not nitpicking when it flagged the omission

as material and ultimately disqualifying.186          Rosenbaum was focused on this

disclosure requirement and emphasized it to others in the dissident stockholder

group before the Nomination Notice was submitted.187 Yet Plaintiffs elected to say

nothing of supporters, preferring instead to withhold the information based on an

unreasonable interpretation of their disclosure obligations under the Advance Notice


such as: . . . Responses to a questionnaire, presumably prepared by management or the
board of directors but with content not specified in the bylaw . . . .”).
184
    E.g., Horizon Personal Commc’ns, Inc. v. Sprint Corp., 2006 WL 2337592, at *21
(Del. Ch. Aug. 4, 2006) (stating that this Court “strives to avoid . . . interpretations” that
produce “absurd result[s]”); 11 Williston on Contracts § 32:11 (4th ed. 2021) (“The words
of a contract should be given a reasonable meaning rather than an unreasonable one . . . .”).
185
      See JX017.
186
   Indeed, Section 14(a)-101 of the Exchange Act requires disclosure of “persons who the
cost of solicitation has been or will be borne, directly or indirectly.”
187
      See JX061.0002–0003.

                                             49
Bylaw. Having provided no information on the subject, there was no basis for the

Board to seek supplementation. Under these circumstances, the Board was justified

in rejecting the Nomination Notice and refusing to recognize Plaintiffs’ Nominees

on this basis alone.188

               IncellDx

         The Board rejected the Nomination Notice, in part, because it did not disclose

the possibility that Plaintiffs’ Nominees would propose that CytoDyn revisit its

decision to pass on the acquisition of IncellDx.189 The Board members were keenly

aware of the rejected proposal and reasonably believed that a future transaction




188
    Although not entirely clear, it appears Plaintiffs argue the Court must undertake a
nominee-by-nominee analysis when assessing the sufficiency of the Nomination Notice.
See POB at 56; PAB at 27. While this argument was not meaningfully pressed at trial, I
address it briefly here. First, I note that Plaintiffs cite no authority for the proposition that
a Board must dissect a facially deficient nomination notice to ascertain whether parts of it,
with respect to individual nominees, might pass muster. The cases they cite for the
proposition do not say that. POB at 56. On the other hand, Defendants cite no authority
for the counter-proposition–that the Board can justify rejecting a notice of one nomination
based on deficiencies in the notice with respect to another nomination (in this case,
deficient disclosures regarding one nominee that do not apply to other nominees). While
the law is not at all developed on this point, I think Plaintiffs have the better of the
argument. The Board is obliged to review a nomination notice carefully and with an open
mind. Just because it finds disclosures inadequate with respect to one nominee, that does
not mean, or justify a finding, that the entire notice is deficient. Even so, with respect to
the issue of supporters, the Nomination Notice failed to provide information regarding
supporters for any of the Plaintiffs’ Nominees. See JX175.0008–0010. This fundamental
failure affects the viability of each of their candidacies and justified the Board’s rejection
of the entire Nomination Notice.
189
      JX196.

                                               50
between CytoDyn and IncellDx could be on the horizon should the dissident

stockholder group gain control of the Board.190

      In response, Plaintiffs argue that (1) the past proposal for CytoDyn to acquire

IncellDx did not need to be disclosed because there was no consummated

transaction, as the Board was well aware, and (2) they did not need to disclose that

a future transaction might be facilitated by Plaintiffs’ Nominees because, in fact, no

such transaction is being contemplated by Plaintiffs or Plaintiffs’ Nominees.

      Plaintiffs, again, would have the Court focus on only part of the picture.

I accept as fact that a reasonable stockholder would want to know that certain of

Plaintiffs’ Nominees were tied to a past proposal whereby CytoDyn would acquire

IncellDx for nearly $350 million. She also would want to know that this nominee

may seek to facilitate a renewed proposal along the same lines as the previously

rejected proposal before casting her vote in an election where potentially conflicted

nominees were on the ballot.191 Any future acquisition of IncellDx likely would not


190
   JX052.0002; JX201.0004–0006; JX202.0005–0007; JX089.0002 (“Bruce Patterson’s
agenda is to get [IncellDx] aquired [sic] and nothing more.”); Kelly Dep. 77:1–7
(“Bruce Patterson was trying to have our company buy his company of IncellDx, but failed
to disclose that for shareholders when it was [$]150 million up front and $200 million in
milestones. And Jeff Beaty was involved in it as well.”).
191
   On this front, I decline to lump Plaintiffs’ Nominees together because the preponderance
of evidence suggests that only one of the Plaintiffs’ Nominees had any connection to
IncellDx. I gather the Board operated on the assumption that Rosenbaum and Patterson
had assembled a slate of nominees who would support the initiatives they cared about,
including a potential IncellDx/CytoDyn combination. Their supposition in this regard is
understandable. See JX052 (stockholder email to CytoDyn endorsing, among other things,
                                            51
be subject to a stockholder vote, so the directors could approve it unilaterally.192

Stockholders would want to know that when deciding how to vote their shares.193

       Plaintiffs make two arguments in response. First, the Board cannot justify its

rejection of the Nomination Notice on facts it did not know when it sent the

Deficiency Letter. Second, the Board cannot justify its rejection on misplaced facts;



renewed negotiations with IncellDx). But the credible evidence reveals that only Patterson
(nominee) and Beaty (nominating person) have ties to IncellDx that would oblige them to
disclose material information regarding the potential conflict arising from the failed
attempt at an IncellDx/CytoDyn transaction and the possibility of a future attempt to revive
that transaction. See JX175.0140 (Patterson questionnaire disclosing he is CEO of
IncellDx and IncellDx board member); JX175.0144 (Patterson disclosing that he and his
wife collectively own 33.04% of IncellDx’s outstanding common stock);
Beaty Dep. 24:18–25:1 (Beaty testifying he is an IncellDx stockholder and board member).
The other nominating persons (Rosenbaum and Wilmes), and the other nominees
(Rosenbaum, Yeager, Errico, and Staats), have no demonstrable ties to IncellDx, and each
adamantly denied any connection with IncellDx or intent to see an IncellDx/CytoDyn
transaction happen in the future.              See Rosenbaum Dep. 149:23–154:8;
Yeager Dep. 122:16–123:23, 125:14–24; Errico Dep. 99:13–102:11, 106:22–110:15;
Staats Dep. 96:19–105:23. While there is room to question Rosenbaum’s denial of support
for a future IncellDx/CytoDyn combination, see JX078.0001 (Rosenbaum forwarding
email, dated May 27, 2021, endorsing future IncellDx/CytoDyn combination);
Rosenbaum Dep. 165:1–168:19 (explaining that while he does not recall forwarding
JX078, he sees nothing “wrong with” Patterson endorsing a future IncellDx/CytoDyn
combination should he be seated on the CytoDyn Board), it is difficult to discern where the
Advance Notice Bylaw, or the associated questionnaire, would require Rosenbaum to say
anything in the Nomination Notice about IncellDx.
192
    See In re Tesla Motors, Inc. S’holder Litig., 2018 WL 1560293, at *12
(Del. Ch. Mar. 28, 2018) (observing that a corporation’s determination to acquire another
corporation generally is not required to be submitted for shareholder approval under the
DGCL).
193
    See Louden v. Archer-Daniels-Midland Co., 700 A.2d 135, 143 (Del. 1997)
(“An omitted fact is material if there is a substantial likelihood that a reasonable
stockholder would consider it important in deciding how to vote.”).

                                            52
contrary to the Board’s supposition, none of the Plaintiffs’ Nominees have any intent

to propose an acquisition of IncellDx now or down the road.

         As for the first argument, I agree. The Board cannot base its decision to reject

the Nomination Notice on after-discovered facts. But that is not what happened here.

The Board legitimately suspected that Patterson and others were keen on revisiting

the failed attempt to combine IncellDx and CytoDyn.194 More to the point, the Board

was correct in expecting that Patterson and Beaty would disclose the past failed

proposal and their intentions, one way or the other, with respect to a future

IncellDx/CytoDyn transaction, particularly given the obvious ties between them and

IncellDx. For Plaintiffs not to appreciate the presence of that elephant in the room

reflects either reckless indifference or deliberate gamesmanship.

         As for the evidence corroborating the Board’s suspicion, while the IncellDx

board minutes do not reflect any discussions at the board level regarding an

acquisition by CytoDyn,195 other evidence clearly reveals that such a transaction was

at least being contemplated by the IncellDx insiders and Rosenbaum. CytoDyn

stockholder, Glenn Eisenberger, emailed other interested stockholders to discuss the

proxy contest and recounted how Patterson had acknowledged he would consider a



194
  JX052.0002; JX089.0002; JX201.0004–0006; JX202.0005–0007; JX225.0001; Kelly
Dep. 77:1–7.
195
      JX265.

                                            53
CytoDyn/IncellDx merger post-election.196            Another email chain reveals that

Patterson continues to believe that a merger would be in the best interests of both

companies; he writes: “it HAS to happen solely because of our IP. We haven’t made

a big deal about it because we view the 13D as an opportunity to bring this together

in a 1+1=3 scenario.”197 In yet another email, Patterson declares, “The takeover is

starting!,” and then explains, “Yes this is the beginning of getting the deal I sent to

you consummated!!”198

         I express no opinion on the desirability of a CytoDyn/IncellDx transaction.

Indeed, the combination may well be beneficial for both companies. But, as

factfinder, I do have a view of whether information relating to the possibility of a

future transaction would be material to stockholders.            It would be.      And the

Nomination Notice failed to provide that information with respect to a conflicted


196
    JX076.0001. During trial, Plaintiffs lodged an objection to this exhibit on the ground
that the email is inadmissible hearsay. Trial Tr. 144:4–17. I disagree. The exhibit is
offered to reveal the declarant’s then-existing state of mind. See DRE 803(3). Moreover,
the exhibit is offered to impeach Patterson’s evasive testimony regarding his intentions
with respect to a future transaction. See, e.g., Patterson Dep. 132:6–13 (“Q. As you sit here
today, do you think there is still potential for IncellDx to become the R&D engine for
CytoDyn? . . . [Patterson]: There’s been no discussion of that.”) (emphasis supplied);
Patterson Dep. 134:7–11 (“Q. Is it part of the plan if you win the proxy contest to do a
transaction with IncellDx? A. Never been discussed . . .”); Patterson Dep. 135:4–10 (“Q.
If you win the election, do you plan to cause IncellDx and CytoDyn to collaborate in any
way?” . . . [Patterson]: There hasn’t been any discussion in that regard.”) (emphasis
supplied).
197
      JX187.0001.
198
      JX177.0001.

                                             54
nominee and a conflicted Proposing Person despite being required to do so. In that

regard, it was deficient.

                                       * * * * *

         While I acknowledge that Plaintiffs submitted a supplement to the

Nomination Notice soon after the Board sent its Deficiency Letter,199 and then

supplemented their proxy filings with certain information omitted from the

Nomination Notice,200 the effort came too late.201 The fundamental nature of the

omissions, and the “eve of” timing of the Nomination Notice’s submission, leave no

room for Schnell-inspired equitable principles to override the decision by the Board

to reject the Nomination Notice. Even though the Board delayed in responding to

the Nomination Notice, given the nature of the omissions, they rejected it on

reasonable grounds. There was no manipulation; there was no inequitable conduct.




199
      JX205.
200
      JX213.
201
      See Bay Cap. Fin., L.L.C. v. Barnes & Noble Educ., Inc., C.A. No. 2019-0539-KSJM,
at 8 (Del. Ch. Aug. 14. 2019) (TRANSCRIPT) (denying a motion for summary judgement
on the ground that, “[n]ot even Delaware’s strong public policy favoring the stockholder
franchise will save Bay Capital from its dilatory conduct. Bay Capital blew the deadline.
It then made up excuses for doing so. No record evidence suggests that the company is in
any way at fault for that mistake. If this Court required the company to accept the
nomination in these circumstances, advance notice requirements would have little meaning
under Delaware law.”).



                                           55
      The failures with respect to disclosing support for the nominations cut across

the entire Nomination Notice and justified the Board’s rejection of the notice in its

entirety.   Separately, the failure to disclose information regarding the failed

IncellDx/CytoDyn transaction, and the intent of a conflicted Proposing Person

(Beaty) and a conflicted nominee (Patterson) with respect to a future

IncellDx/CytoDyn transaction, justified the Board’s rejection of the Nomination

Notice with respect to Patterson, but not the other nominees.

                              III.   CONCLUSION

      Because Plaintiffs have not succeeded on the merits of their claim, their

request for declaratory and permanent, mandatory injunctive relief must be

DENIED. Final judgment is entered for Defendants.

      IT IS SO ORDERED.




                                         56